                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                        ROCK HILL DIVISION

 Robert Louis Garrett, Jr.,                        C/A. No. 0:18-1309-CMC-PJG

                Plaintiff

        v.
                                                                        Order
 Franklin Richardson; Rogers; and McBride,

                Defendants.


       This matter is before the court on Plaintiff’s motion for extension of time to file objections

to the Report and Recommendation (ECF No. 114) recommending Plaintiff’s motion for

preliminary injunction be denied. ECF No. 126. Plaintiff requests a seven to fourteen day

extension in which to file his objections.

       Plaintiff’s motion for extension is granted, and he shall have until January 18, 2019 to file

his objections to the Report.

               IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
January 3, 2019
